  Case 13-14141         Doc 39     Filed 01/07/19 Entered 01/07/19 10:38:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-14141
         Diane S Branch

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/05/2013.

         2) The plan was confirmed on 07/08/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/18/2018.

         6) Number of months from filing to last payment: 66.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,825.00.

         10) Amount of unsecured claims discharged without payment: $24,350.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-14141        Doc 39       Filed 01/07/19 Entered 01/07/19 10:38:47                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $35,510.00
       Less amount refunded to debtor                             $52.64

NET RECEIPTS:                                                                                   $35,457.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,544.69
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,044.69

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Amerimark Premier                Unsecured         183.00           NA              NA            0.00        0.00
AMEX                             Unsecured          16.00           NA              NA            0.00        0.00
City Auto Pounds 2 & 6           Unsecured         500.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,350.00       3,228.33        3,228.33        322.83         0.00
CITY OF CHICAGO EMS              Unsecured         700.00        100.00          100.00          10.00        0.00
Comcast                          Unsecured         339.00           NA              NA            0.00        0.00
DEPENDON COLLECTION SE           Unsecured         175.00           NA              NA            0.00        0.00
EQUIFAX                          Unsecured           0.00           NA              NA            0.00        0.00
Grandpointe                      Unsecured         170.00           NA              NA            0.00        0.00
HEIGHTS FINANCE CORP             Unsecured      1,156.00       2,043.24        2,043.24        204.32         0.00
Holy Cross Hospital              Unsecured      2,200.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured      3,747.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       2,000.00     13,883.76        13,883.76     13,883.76         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         340.74          340.74          34.07        0.00
James Schiappa MD                Unsecured      1,500.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         101.00        101.01          101.01          10.10        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      3,000.00       2,608.59        2,608.59        260.86         0.00
NATIONWIDE LOANS                 Unsecured         165.00        189.93          189.93          18.99        0.00
NCO FINANCIAL SYSTEMS            Unsecured         878.00           NA              NA            0.00        0.00
OUTSOURCE RECEIVABLES MGMT       Unsecured         255.00        255.55          255.55          25.56        0.00
Pepper Cash                      Unsecured      1,560.00            NA              NA            0.00        0.00
PERITUS PORTFOLIO SERVICES       Unsecured     13,734.00           0.00        1,720.29        172.03         0.00
PERITUS PORTFOLIO SERVICES       Secured              NA     15,454.29        13,734.00     13,734.00    1,364.90
QUANTUM3 GROUP LLC               Unsecured         686.00        686.08          686.08          68.61        0.00
QUANTUM3 GROUP LLC               Unsecured         394.00        394.57          394.57          39.46        0.00
QUANTUM3 GROUP LLC               Unsecured         489.00        489.07          489.07          48.91        0.00
RJM AQUISITIONS FUNDING          Unsecured            NA          99.47           99.47           9.95        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         212.00           NA              NA            0.00        0.00
TRUEMPER & TITINER               Unsecured            NA       2,043.24        2,043.24        204.32         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-14141         Doc 39      Filed 01/07/19 Entered 01/07/19 10:38:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,734.00         $13,734.00         $1,364.90
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,734.00         $13,734.00         $1,364.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $13,883.76         $13,883.76              $0.00
 TOTAL PRIORITY:                                         $13,883.76         $13,883.76              $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,300.11          $1,430.01              $0.00


Disbursements:

         Expenses of Administration                             $5,044.69
         Disbursements to Creditors                            $30,412.67

TOTAL DISBURSEMENTS :                                                                      $35,457.36


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
